UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 07-7153



In Re: STEPHEN LUCI,

                                                         Petitioner.



     On Petition for Writ of Mandamus.     (3:07-cv-00011-REM)


Submitted: August 30, 2007             Decided:    September 11, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stephen Luci, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stephen Luci petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2254 (2000) petition.      He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that on August 8, 2007, the district court directed

the Respondent to file an answer to the petition.    Because there

has been recent significant action in Luci’s case, we conclude

there has been no undue delay.     Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                    PETITION DENIED




                              - 2 -